 



Exhibit 10.25
HEARUSA, INC.
AMENDED AND RESTATED
2007 INCENTIVE COMPENSATION PLAN
RECITALS
          WHEREAS, HearUSA, Inc. desires to encourage high levels of performance
by those individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who will contribute to the success of
the Company and to encourage such individuals to remain as Directors, officers
and/or employees of the Company and its subsidiaries by increasing their
proprietary interest in the Company’s growth and success;
          WHEREAS, the Plan was originally adopted by the Board of Directors and
subsequently approved by the shareholders on June 11, 2007;
          WHEREAS, pursuant to the authority granted to it under section 9.8
hereof, on February 25, 2008, the Compensation Committee approved an amendment
to this Plan to permit the Compensation Committee to exercise its discretion
with regard to establishing post-termination option exercise periods under
section 9.5;
          NOW, THEREFORE, the Company hereby sets forth this HearUSA, Inc.
Amended and Restated 2007 Incentive Compensation Plan to read as follows:
ARTICLE 1
PURPOSE OF THE PLAN
     1.1. Purpose. The purpose of the Plan is to assist the Company in
attracting and retaining selected individuals to serve as Directors, officers
and employees of the Company or any of its subsidiaries or affiliates who will
contribute to the Company’s success and to achieve long-term objectives which
will inure to the benefit of all shareholders of the Company through the
additional incentive inherent in the ownership of the Company’s common stock.
ARTICLE 2
DEFINITIONS
     The following terms shall have the meanings indicated.
     2.1. “Award” means Options, Stock Appreciation Rights, Restricted Stock
Awards and Restricted Stock Units.
     2.2.. “Board” means the board of directors of the Company.
     2.3. “Cause” means conviction of a felony involving moral turpitude or the
failure to satisfactorily perform assigned duties after notice to cure has been
given.

 



--------------------------------------------------------------------------------



 



     2.4 “Change of Control” means a “Change in the Ownership of the Company”, a
“Change in Effective Control of the Company”, or a “Change in the Ownership of a
Substantial Portion of the Assets of the Company”, all as defined below. To
qualify as a “Change in Control”, the occurrence of the event must be
objectively determinable and any requirement that any other person, such as a
plan administrator or board of directors compensation committee, certify the
occurrence of a Change in Control must be strictly ministerial and not involve
any discretionary authority.
A “Change in the Ownership of the Company” occurs on the date that any one
person, or more than one person acting as a group acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company. However, if any one person, or more than one person acting
as a group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
“Change in the Ownership of the Company”. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section. This
definition applies only when there is a transfer of stock of the Company (or
issuance of stock of the Company) and stock in the Company remains outstanding
after the transaction. Persons will not be considered to be acting as a group
solely because they purchase or own stock of the same corporation at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.
A “Change in the Effective Control of the Company” occurs only on the date that
either—
(1) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company; or
(2) A majority of members of the Company’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s board of directors prior to the
date of the appointment or election.

2



--------------------------------------------------------------------------------



 



Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.
A “Change in the Ownership of a Substantial Portion of the Assets of the
Company” occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Persons will not be considered to be acting as a
group solely because they purchase assets of the same corporation at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the corporation. If
a person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
     2.5. “Closing Price” means the closing price per Share on the American
Stock Exchange or other exchange on which Shares are traded.
     2.6. “Code” means the Internal Revenue Code of 1986, as amended.
     2.7. “Committee” means the compensation committee of the Board.
     2.8. “Company” means HearUSA, Inc., a Delaware corporation.
     2.9. “Director” means a member of the Board.
     2.10. “Disability” means total and permanent disability within the meaning
of Section 22(e)(3) of the Code, which, as of the date hereof, means being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or

3



--------------------------------------------------------------------------------



 



mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of no less than 12 months.
     2.11. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.12. “Grant Limitation” means the maximum number of Shares with respect to
which Awards may be granted to any Participant during any calendar year as set
forth in Section 3.4.
     2.13. “Holder” means the holder of a Stock Appreciation Right.
     2.14. “Incentive Stock Option” means an Option which qualifies as an
incentive stock option under Section 422 of the Code.
     2.15. “Issue” means all descendants, whether natural or adopted, of a
Holder, an Optionee or a Permitted Transferee.
     2.16. “Non Employee Director” means a non-employee director within the
meaning of Rule 16b-3 promulgated under the Exchange Act.
     2.17. “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.
     2.18. “Option” means an Incentive Stock Option and a Nonqualified Stock
Option granted pursuant to Article 5.
.
     2.19. “Optionee” means the recipient of an Option.
     2.20. “Outside Director” means an outside director within the meaning of
Section 162(m) of the Code.
     2.21. “Participant” means a person who has received an Award or to whom an
Award has been transferred.
     2.22. “Permitted Assignee” means (i) the spouse, parent, issue, spouse of
issue, or issue of spouse, of a Holder or an Optionee, (ii) a trust for the
benefit of one or more persons described in clause (i) or for the benefit of a
Holder or Optionee, as the case may be, or (iii) an entity in which a Holder,
Optionee or a person described in clauses (i) or (ii) is a beneficial owner.
     2.23. “Plan” means this HearUSA, Inc. Amended and Restated 2007 Incentive
Compensation Plan.
     2.24. “Restricted Shares” means restricted Shares issued pursuant to
Article 7.

4



--------------------------------------------------------------------------------



 



     2.25. “Restricted Stock Agreement” means a restricted stock agreement
granted pursuant to Article 7.
     2.26. “Restricted Stock Award” means a restricted stock award granted
pursuant to Article 7.
     2.27. “Restricted Stock Unit” means a restricted stock unit granted
pursuant to Article 8.
     2.28. “Restricted Stock Unit Agreement” means a restricted stock unit
agreement described in Article 8.
     2.29. “Share” means a share of common stock of the Company.
     2.30. “Share Limitation” means the aggregate number of Shares authorized
for Awards as described in Section 3.1.
     2.31. “Stock Appreciation Right” means a stock appreciation right granted
pursuant to Article 6.
     2.32. “Stock Option Agreement” means a stock option agreement described in
Article 5.
     2.33. “Tax Election” means a written election of a Holder or an Optionee,
or a Permitted Assignee, to have Shares withheld to satisfy withholding taxes as
described in Section 10.1.
ARTICLE 3
SHARES SUBJECT TO AWARDS
     3.1 Number of Shares. Subject to the adjustment provisions of Section 9.9,
the Share Limitation shall be 2,500,000 Shares. No Options to purchase
fractional Shares shall be granted or issued under the Plan. For purposes of
this Section 3.1, the Shares that shall be counted toward the Share Limitation
shall include all Shares:
          (1) issued or issuable pursuant to Options that have been or may be
exercised;
          (2) issued or issuable pursuant to Stock Appreciation Rights;
          (3) issued as, or subject to issuance as Restricted Stock Awards; and
          (4) issued as, or subject to issuance as Restricted Stock Units.
     3.2 Shares Subject to Terminated Awards. The Shares covered by any
unexercised portions of terminated Options granted under Article 5, Shares
forfeited as provided in

5



--------------------------------------------------------------------------------



 



Section 7.2(a) and Shares subject to any Awards which are otherwise surrendered
by the Participant without receiving any payment or other benefit with respect
thereto may again be subject to new Awards under the Plan. In the event the
purchase price of an Option is paid in whole or in part through the delivery of
Shares, the number of Shares issuable in connection with the exercise of the
Option shall not again be available for the grant of Awards under the Plan.
Shares subject to Options, or portions thereof, which have been surrendered in
connection with the exercise of share appreciation rights shall not again be
available for the grant of Awards under the Plan.
     3.3 Character of Shares. Shares delivered under the Plan may be authorized
and unissued Shares, treasury Shares acquired by the Company, or both.
     3.4 Limitations on Grants to Individual Participant. Subject to the
adjustment provisions of Section 9.9 the Grant Limitation shall be 250,000
Shares. If an Award is canceled, the Shares with respect to such canceled Award
shall continue to be counted toward the Grant Limitation for the year granted.
ARTICLE 4
ELIGIBILITY AND ADMINISTRATION
     4.1 Awards to Employees and Directors. (a) Participants who are eligible to
receive Awards shall consist of such key employees and Directors of the Company
or any of its subsidiaries or affiliates as the Committee shall select from time
to time. The Committee’s designation of a Participant in any year shall not
require the Committee to designate such person to receive Awards or grants in
any other year. The designation of a Participant to receive Awards or grants
under one portion of the Plan shall not require the Committee to include such
Participant under other portions of the Plan.
               (b) No Option which is intended to qualify as an Incentive Stock
Option may be granted to any employee who, at the time of such grant, owns,
directly or indirectly (within the meaning of sections 422(b)(6) and 424(d) of
the Code), shares possessing more than ten percent (10%) of the total combined
voting power of all classes of shares of the Company or any of its subsidiaries
or affiliates, unless at the time of such grant, (i) the option price is fixed
at not less than 110% of the Closing Price (as defined below) of the Shares
subject to such Option, determined on the date of the grant, and (ii) the
exercise of such Option is prohibited by its terms after the expiration of five
(5) years from the date such Option is granted. Incentive Stock Options may only
be granted to employees of the Company or its subsidiaries.
     4.2 Administration. (a) The Plan shall be administered by the Committee.
Unless otherwise determined by the Board, each member of the Committee shall be
a Non-Employee Director and an Outside Director. In no event shall the Committee
consist of fewer than two Directors. The Directors may remove from, add members
to, or fill vacancies in the Committee.
               Any Award to a member of the Committee shall be on terms
consistent with Awards made to other non-employee Directors who are not members
of the

6



--------------------------------------------------------------------------------



 



Committee, except where the Award is approved or ratified by the Board
(excluding persons who are also members of the Committee).
               (b) The Committee is authorized, subject to the provisions of the
Plan, to establish such rules and regulations as it may deem appropriate for the
conduct of meetings and proper administration of the Plan. All actions of the
Committee shall be taken by majority vote of its members. The Committee is also
authorized, subject to the provisions of the Plan, to make provisions in various
Awards pertaining to a Change of Control of the Company and to amend or modify
existing Awards; provided, however, that the Committee may not, without first
obtaining the approval of the shareholders of the Company, reprice any
outstanding Option then exercisable for a price above the then current market
price of the Shares to provide for a lower exercise price.
               (c) Subject to the provisions of the Plan, the Committee shall
have authority, in its sole discretion, to interpret the provisions of the Plan
and, subject to the requirements of applicable law, including Rule 16b-3 of the
Exchange Act, to prescribe, amend, and rescind rules and regulations relating to
it as it may deem necessary or advisable. All decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, including the Company, its shareholders, Directors and employees,
and Plan participants.
ARTICLE 5
OPTIONS
     5.1 Grant of Options. The Committee shall determine, within the limitations
of the Plan, the Directors and employees of the Company and its subsidiaries and
affiliates to whom Options are to be granted under the Plan, the number of
Shares that may be purchased under each such Option and the option price, and
shall designate such Options at the time of the grant as either Incentive Stock
Options or Nonqualified Stock Options. An Option is the right to purchase Shares
at a specified price.
          All Options granted pursuant to this Article 5 shall be authorized by
the Committee and shall be evidenced in writing by Stock Option Agreements in
such form and containing such terms and conditions as the Committee shall
determine which are not inconsistent with the provisions of the Plan, and, with
respect to any Stock Option Agreement granting Options which are intended to
qualify as Incentive Stock Options, are not inconsistent with Section 422 of the
Code. Granting of an Option pursuant to the Plan shall impose no obligation on
the Optionee to exercise such option. Any individual who is granted an Option
pursuant to this Article 5 may hold more than one Option at the same time and
may hold both Incentive Stock Options and Nonqualified Stock Options at the same
time. To the extent that any Option does not qualify as an Incentive Stock
Option (whether because of its provisions, the time or manner of its exercise or
otherwise) such Option or the portion thereof which does not so qualify shall
constitute a separate Nonqualified Stock Option.
     5.2 Option Price. Subject to Section 4.1(b), the option price per each
Share purchasable under any Option granted pursuant to this Article 5 shall not
be less than 100% of the

7



--------------------------------------------------------------------------------



 



Closing Price of such Share on the date of the grant of such Option or, if the
market was closed on the date in question, then the closing price on the next
trading day immediately following the day in question. If the Shares are traded
on more than one market or exchange, then the Closing Price shall be determined
by reference to the primary market or exchange where the Shares trade.
     5.3 Other Provisions. Options granted pursuant to this Article 5 shall be
made in accordance with the terms and provision of Article 9 and any other
applicable terms and provisions of the Plan.
ARTICLE 6
STOCK APPRECIATION RIGHTS
     6.1 Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Option granted under the Plan provided such
rights are granted at the time of the grant of such Option. A Stock Appreciation
Right is the right to receive cash or Shares, as provided in this Article 6. It
may be the right to receive cash or Shares, in lieu of the purchase of Shares
under a related Option or it may be a free standing stock appreciation right
unrelated to any Option. A Stock Appreciation Right or applicable portion
thereof shall terminate and no longer be exercisable upon the termination or
exercise of a related Option, and a Stock Appreciation Right granted with
respect to less than the full number of Shares covered by a related Option shall
not be reduced until, and then only to the extent that, the exercise or
termination of the related Option exceeds the number of Shares not covered by
the share appreciation right. A Stock Appreciation Right may be exercised by the
Holder, in accordance with Section 6.2 of this Article 6, by giving written
notice thereof to the Company and surrendering the applicable portion of the
related Option. Upon giving such notice and surrender, the Holder shall be
entitled to receive an amount determined in the manner prescribed in Section 6.2
of this Article 6. Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the related share appreciation
rights have been exercised
     6.2 Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:
          (a) Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of the Plan or, with respect to
free-standing Stock Appreciation Rights, only at such time or times as provided
in the grant agreement for such Stock Appreciation Right as determined by the
Committee.
          (b) Upon the exercise of a Stock Appreciation Right, a Holder shall be
entitled to receive up to, but no more than, an amount in cash or whole Shares
equal to the excess of the then Fair Market Value of one Share over the option
price per Share specified in the related Option (or the grant date value of the
Stock Appreciation Right in the case of a free-standing Stock Appreciation
Right) multiplied by the number of Shares in respect of which the Stock
Appreciation Right

8



--------------------------------------------------------------------------------



 



shall have been exercised. The Holder shall specify in his written notice of
exercise, whether payment shall be made in cash or in whole Shares unless
otherwise provided in the Stock Appreciation Right grant agreement. Each share
appreciation right may be exercised only at the time and so long as a related
Option, if any, would be exercisable or as otherwise permitted by applicable law
or the terms of the grant agreement (in the case of a free-standing Stock
Appreciation Right).
          (c) Upon the exercise of a Stock Appreciation Right, the Option or
part thereof to which such share appreciation right is related shall be deemed
to have been exercised for the purpose of the limitation of the number of Shares
to be issued under the Plan, as set forth in Section 3.1.
          (d) With respect to Stock Appreciation Rights granted in connection
with an Option that is intended to be an Incentive Stock Option, the following
shall apply:
          (i) No Stock Appreciation Right shall be transferable by a Holder
otherwise than by will or by the laws of descent and distribution, and Stock
Appreciation Rights shall be exercisable, during the Holder’s lifetime, only by
the Holder.
          (ii) Stock Appreciation Rights granted in connection with an Option
may be exercised only when the Fair Market Value of the Shares subject to the
Option exceeds the option price at which Shares can be acquired pursuant to the
Option.
ARTICLE 7
RESTRICTED STOCK AWARDS
     7.1 Restricted Stock Awards. (a) In General. A grant of Shares made
pursuant to this Article 7 is referred to as a Restricted Stock Award. The
Committee may grant to any Participant an amount of Shares in such manner, and
subject to such terms and conditions relating to vesting, forfeitability and
restrictions on delivery and transfer (whether based on performance standards,
periods of service or otherwise) as the Committee shall establish. The terms of
any Restricted Stock Award granted under the Plan shall be set forth in a
written Restricted Stock Agreement which shall contain provisions determined by
the Committee and not inconsistent with the Plan. The provisions of Restricted
Stock Awards need not be the same for each Participant receiving such Awards.
Any Restricted Stock Award that is intended to qualify as performance based
compensation under Section 162(m) of the Code shall have as its performance
criteria, one or more of the criteria set forth in Section 9.10 and shall
preclude discretion to increase the amount payable upon the attainment of the
performance goals.
     (b) Issuance of Restricted Shares. As soon as practicable after the date of
grant of a Restricted Stock Award by the Committee, the Company shall cause to
be transferred on the books of the Company, Shares registered in the name of the
Company, as nominee for the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture

9



--------------------------------------------------------------------------------



 



to the Company retroactive to the date of grant, if a Restricted Stock Agreement
delivered to the Participant by the Company with respect to the Restricted
Shares covered by the Award is not duly executed by the Participant and timely
returned to the Company. All Restricted Shares covered by Awards under this
Article 7 shall be subject to the restrictions, terms and conditions contained
in the Plan and the Restricted Stock Agreement entered into by and between the
Company and the Participant. Until the lapse or release of all restrictions
applicable to an Award of Restricted Shares, the share certificates representing
such Restricted Shares shall be held in custody by the Company or its designee.
     (c) Shareholder Rights. Beginning on the date of grant of the Restricted
Stock Award and subject to execution of the Restricted Stock Agreement as
provided in Sections 7.1(a) and (b), at the discretion of the Committee, the
Participant may become a shareholder of the Company with respect to all Shares
subject to the Restricted Stock Agreement and may have all of the rights of a
shareholder, including, but not limited to, the right to vote such Shares and
the right to receive distributions made with respect to such Shares; provided,
however, that any Shares distributed as a dividend or otherwise with respect to
any Restricted Shares as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Shares and shall be
represented by book entry and held as prescribed in Section 7.1(b).
     (d) Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold prior to lapse or release of the restrictions
applicable thereto.
     (e) Delivery of Shares Upon Release of Restrictions. Upon expiration or
earlier termination of the forfeiture period without a forfeiture and the
satisfaction of or release from any other conditions prescribed by the
Committee, the restrictions applicable to the Restricted Shares shall lapse. As
promptly as administratively feasible thereafter, subject to the requirements of
Section 10.1, the Company shall deliver to the Participant or, in case of the
Participant’s death, to the Participant’s beneficiary, one or more stock
certificates for the appropriate number of Shares, free of all such
restrictions, except for any restrictions that may be imposed by law.
     7.2 Terms of Restricted Shares.
          (a) Forfeiture of Restricted Shares. Subject to Section 7.2(b), all
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company as an employee until the
expiration of the forfeiture period for such Restricted Shares and satisfies any
and all other conditions set forth in the Restricted Stock Agreement. The
Committee in its sole discretion, shall determine the forfeiture period (which
may, but need not, lapse in installments) and any other terms and conditions
applicable with respect to any Restricted Stock Award.
          (b) Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article 7 to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Restricted Stock
Agreement under appropriate circumstances (including the death, Disability or
retirement of the Participant or

10



--------------------------------------------------------------------------------



 



a material change in circumstances arising after the date of an Award) and
subject to such terms and conditions (including forfeiture of a proportionate
number of the Restricted Shares) as the Committee shall deem appropriate.
ARTICLE 8
RESTRICTED STOCK UNITS
     8.1. Award of Restricted Stock Units. Subject to the terms of this
Article 8, a Restricted Stock Unit entitles a Participant to receive cash or one
Share for each Restricted Stock Unit at the end of a specified restricted period
to the extent provided by the Award. The Committee may Award to any Participant
an amount of Restricted Stock Units in such manner, and subject to such terms
and conditions relating to vesting, forfeitability, restrictions on delivery and
transfer (whether based on performance standards, periods of service or
otherwise), and such other provisions as the Committee shall establish. The
terms of an Award of a Restricted Stock Unit under the Plan shall be set forth
in a written Restricted Stock Unit Agreement which shall contain the Restricted
Period(s), the number of Restricted Stock Units granted, and such other
provisions determined by the Committee and not inconsistent with the Plan. The
provisions of Restricted Stock Units need not be the same for each Participant
receiving such Awards. Any Restricted Stock Unit award that is intended to
qualify as performance based compensation under Section 162(m) of the Code shall
have as its performance criteria, one or more of the criteria set for the in
Section 9.10 and shall preclude discretion to increase the amount payable upon
the attainment of the performance goals.
     8.2 Termination of Employment. Except to the extent the Committee specifies
otherwise, any Restricted Stock Unit which is not earned and vested by the end
of the restricted period specified in the Award shall be forfeited. If a
Participant’s date of termination (or, in the case of a non-employee Director,
separation from service) occurs prior to the end of such restricted period, the
Committee, in its sole discretion, may determine that the Participant will be
entitled to settlement of all or any portion of the Restricted Stock Units as to
which he or she would otherwise be eligible, and may accelerate the
determination of the value and settlement of such Restricted Stock Units or make
such other adjustments as the Committee, in its sole discretion, deems
desirable.
     8.3 Restricted Stock Units. Except to the extent the Plan or the Committee
specifies otherwise, Restricted Stock Units represent an unfunded and unsecured
obligation of the Company. During any period in which Restricted Stock Units are
outstanding and have not been settled in Shares, the Participant shall not have
the rights of a stockholder, but, in the discretion of the Committee, may be
granted the right to receive a payment from the Company in lieu of a dividend as
set forth in the Restricted Stock Unit Agreement in an amount equal to any cash
dividends that might be paid during the restricted period specified in the
Award. With respect to any grant contemplated by the foregoing sentence, no such
grant shall be made to a Participant unless it complies with the requirements of
Section 409A of the Code (unless otherwise agreed to by the Committee and the
Participant). Until a Restricted Stock Unit is settled, the number of Shares
represented by a Restricted Stock Unit shall be subject to adjustment pursuant
to Section 9.9.

11



--------------------------------------------------------------------------------



 



ARTICLE 9
GENERALLY APPLICABLE PROVISIONS
     9.1 Option Period. Subject to Section 4.1(b), the period for which an
Option is exercisable shall not exceed ten (10) years from the date such Option
is granted. After the Option is granted, the option period may not be reduced.
     9.2 Fair Market Value. If the Shares are listed or admitted to trading on a
securities exchange registered under the Exchange Act, the Fair Market Value of
a Share as of a specified date shall mean the Closing Price for the day on which
Fair Market Value is being determined (or if there was no reported sale on such
date, on the next succeeding date on which any reported sale occurred) reported
on the principal securities exchange on which the Shares are listed or admitted
to trading. If the Shares are not listed or admitted to trading on any such
exchange but are traded in the over-the-counter market or are traded on any
similar system then in use, the Fair Market Value of a Share shall be the
Closing Price for the day on which the Fair Market Value is being determined (or
if there was no reported sale on such date, on the next succeeding date on which
any reported sale occurred) reported on such system. If the Shares are not
listed or admitted to trading on any such exchange and are not traded in the
over-the-counter market or traded on any similar system then in use, but are
quoted on the National Association of Securities Dealers, Inc. Automated
Quotations System or any similar system then in use, the Fair Market Value of a
Share shall be the closing high bid and low asked quotations on such system for
the Shares on the date in question. If the Shares are not publicly traded, Fair
Market Value shall be determined by the Committee in its sole discretion using
appropriate criteria. An Option shall be considered granted on the date the
Committee acts to grant the Option or such later date as the Committee shall
specify.
     9.3 Exercise of Options. Options granted under the Plan shall be exercised
by the Optionee thereof (or by his or her executors, administrators, guardian or
legal representative, or by a Permitted Assignee, as provided in Sections 9.6
and 9.7 hereof) as to all or part of the Shares covered thereby, by the giving
of written notice of exercise to the Company, specifying the number of Shares to
be purchased, accompanied by payment of the full purchase price for the Shares
being purchased. Full payment of such purchase price shall be made within five
(5) business days following the date of exercise and shall be made (i) in cash
or by certified check or bank check, (ii) with the consent of Committee, by
tendering previously acquired Shares (valued at Fair Market Value, as determined
by the Committee as of the date of tender), or (iii) with the consent of the
Committee, any combination of (i) and (ii). In connection with a tender of
previously acquired Shares pursuant to clause (ii) above, the Committee, in its
sole discretion, may permit the Optionee to constructively exchange Shares
already owned by the Optionee in lieu of actually tendering such Shares to the
Company, provided that adequate documentation concerning the ownership of the
Shares to be constructively tendered is furnished in form satisfactory to the
Committee. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. The Company shall
effect the

12



--------------------------------------------------------------------------------



 



transfer of Shares purchased pursuant to an Option as soon as practicable, and,
within a reasonable time thereafter, such transfer shall be evidenced on the
books of the Company. No person exercising an Option shall have any of the
rights of a holder of Shares subject to an Option until certificates for such
Shares shall have been issued following the exercise of such Option. No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date of such issuance. To the extent permitted in a Stock
Option Agreement in effect prior to the adoption of the Plan or pursuant to a
stock appreciation right an Optionee may receive a net cash payment (in
cancellation of the Option or Stock Appreciation Right), subject to the terms
and conditions set forth in such Stock Option Agreement or stock appreciation
right.
     9.4 Transferability. No Option that is intended to qualify as an Incentive
Stock Option shall be assignable or transferable by the Optionee, other than by
will or the laws of descent and distribution, and such Option may be exercised
during the life of the Optionee only by the Optionee or his guardian or legal
representative. Nonqualified Stock Options and any Stock Appreciation Rights
granted in tandem therewith are transferable (together and not separately) by
the Optionee or Holder, as the case may be, to any Permitted Assignee; provided,
however, that such Permitted Assignee shall be bound by all of the terms and
conditions of the Plan and shall execute an agreement satisfactory to the
Company evidencing such obligation; provided further, however that any transfer
by an Optionee or Holder who is not then a Director of the Company to any
Permitted Assignee shall be subject to the prior consent of the Committee; and
provided further, however, that such Optionee or Holder shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with an
Optionee’s Permitted Assignee and the Company’s transfer agent in effectuating
any transfer permitted pursuant to this Section 9.4.
     9.5 Termination of Employment. In the event of the termination of
employment of an Optionee or the separation from service of a Director (who is
an Optionee) for any reason (other than death or Disability as provided below),
any Option(s) held by such Optionee (or its Permitted Assignee) under the Plan
and not previously exercised or expired shall be deemed canceled and terminated
on the day of such termination or separation, unless the Committee decides, in
its sole discretion, to extend the term of the Option, provided, however, that
in no instance may the term of the Option, as so extended, exceed the maximum
term set forth in Section 4.1(b)(ii) or 9.1 above. Notwithstanding the
foregoing, in the event of the separation from service of a non-employee
Director (who is an Optionee) by reason of death, disability or under conditions
satisfactory to both the Director and the Company, any nonqualified stock
options held by such Director (or its Permitted Assignee) under the Plan and not
previously exercised or expired shall be exercisable for a period not to exceed
five (5) years after the date of such separation, provided, however, that in no
instance may the term of the Option, as so extended, exceed the maximum term set
forth in Sections 4.1(b)(ii) or 9.1 above.
     9.6 Death. In the event an Optionee (other than a non-employee Director)
dies while employed by the Company or any of its subsidiaries or affiliates any
Option(s) held by such Optionee (or its Permitted Assignee) and not previously
expired or exercised shall, to the extent exercisable on the date of death, be
exercisable by the estate of such Optionee or by any person who acquired such
Option by bequest or inheritance, or by the Permitted Assignee at any time
within one year after the death of the Optionee, unless earlier

13



--------------------------------------------------------------------------------



 



terminated pursuant to its terms, provided, however, that if the term of such
Option would expire by its terms within six months after the Optionee’s death,
the term of such Option shall be extended until six months after the Optionee’s
death, provided further, however, that in no instance may the term of the
Option, as so extended, exceed the maximum term set forth in Section 4.1(b)(ii)
or 9.1 above.
     9.7 Disability. In the event of the termination of employment of an
Optionee (other than a non-employee Director) due to Disability, the Optionee,
or his guardian or legal representative, or a Permitted Assignee shall have the
unqualified right to exercise any Option(s) which have not been previously
exercised or expired and which the Optionee was eligible to exercise as of the
first date of Disability (as determined by the Committee), at any time within
one (1) year after such termination, unless earlier terminated pursuant to its
terms; provided, however, that if the term of such Option would expire by its
terms within six months after such termination, the term of such Option may be
extended until six months after such termination at the discretion of the
Committee; provided further, however, that in no instance may the term of the
Option, as so extended, exceed the maximum term set forth in Section 4.1(b)(ii)
or 9.1 above.
     9.8 Amendment and Modification of the Plan. The Committee may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for shareholder approval imposed by applicable law or
any rule of any stock exchange or quotation system on which Shares are listed or
quoted; provided that such Committee may not amend the Plan, without the
approval of the Company’s shareholders, to increase the number of Shares that
may be the subject of awards under the Plan (except for adjustments pursuant to
Section 9.9 hereof). In addition, no amendments to, or termination of, the Plan
shall in any way impair the rights of an Optionee or a Participant (or a
Permitted Assignee thereof) under any Award previously granted without such
Optionee’s or Participant’s consent.
     9.9 Adjustments. In the event that the Committee shall determine that any
dividend, or other similar distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event affects the Shares with respect to which
Awards have been or may be issued under the Plan, such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as the Committee deems
equitable, adjust any or all of (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award, or, if deemed appropriate, make provision for a cash
payment to the holder of any outstanding Award; provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause such options to violate Section
422(b) of the Code or any successor provision (unless otherwise agreed by the
Committee and the holder of such Option); and provided further, that the number
of Shares subject to any Award denominated in Shares shall always be a whole
number. In the event of any reorganization, merger, consolidation, split-up,
spin-off, or

14



--------------------------------------------------------------------------------



 



other business combination involving the Company, the Committee or the Board may
cause any Award outstanding as of the effective date of any such transaction to
be canceled in consideration of a cash payment or alternate Award made to the
holder of such canceled Award equal in value to the fair market value of such
canceled Award. The determination of fair market value shall be made by the
Committee or the Board, as the case may be, in their sole discretion. With
respect to each adjustment contemplated by this Section 9.9, no such adjustment
shall be authorized to the extent that such adjustment would cause an Award to
violate the provisions of Section 409A of the Code (unless otherwise agreed by
the Committee and the holder of such Award).
     9.10. Performance Based Compensation. Unless and until the Committee
proposes for shareholder vote and the shareholders approve a change in the
performance criteria set forth in this Section 9.10, the performance criteria
upon which the payment under, or vesting of, an Award intended to qualify as
performance based compensation under Section 162(m) of the Code, is based shall
be limited to the following: (a) net earnings or net income (before or after
taxes); (b) funds from operations; (c) earnings per share; (d) net sales growth;
(e) net operating profit; (f) return measures (including return on assets,
capital, invested capital, equity or sales); (g) cash flow (including operating
cash flow, free cash flow, and cash flow return on capital); (h) earnings before
or after taxes, interest depreciation and/or amortization; (i) gross or
operating margins; (j) productivity ratios; and (k) Share price (including
growth measures and total shareholder return). Any of the foregoing may be used
to measure the performance of the Company, subsidiary and/or affiliate as a
whole or any business unit thereof.
ARTICLE 10
MISCELLANEOUS
     10.1 Tax Withholding. All payments or distributions made pursuant to the
Plan to an Optionee or Participant (or a Permitted Assignee thereof) shall be
net of any applicable federal, state and local withholding taxes arising as a
result of the grant of any Award, exercise of an Option or stock appreciation
rights or any other event occurring pursuant to the Plan. The Company shall have
the right to withhold from such Optionee or Participant (or a Permitted Assignee
thereof) such withholding taxes as may be required by law, or to otherwise
require the Optionee or Participant (or a Permitted Assignee thereof) to pay
such withholding taxes. If the Optionee or Participant (or a Permitted Assignee
thereof) shall fail to make such tax payments as are required, the Company or
its subsidiaries or affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Optionee or Participant or to take such other action as may be necessary to
satisfy such withholding obligations. In satisfaction of the requirement to pay
withholding taxes, the Optionee or Participant (or Permitted Assignee) may make
a Tax Election, which may be accepted or rejected in the discretion of the
Committee.
     10.2 Right of Discharge Reserved. Nothing in the Plan nor the grant of an
Award hereunder shall confer upon any employee, Director or other individual the
right to continue in the employment or service of the Company or any subsidiary
or affiliate of the Company or affect any right that the Company or any
subsidiary or affiliate of the Company may have

15



--------------------------------------------------------------------------------



 



to terminate the employment or service of (or to demote or to exclude from
future Options under the Plan) any such employee, Director or other individual
at any time for any reason. Except as specifically provided by the Committee,
the Company shall not be liable for the loss of existing or potential profit
from an Award granted in the event of termination of an employment or other
relationship even if the termination is in violation of an obligation of the
Company or any subsidiary or affiliate of the Company to the employee or
Director.
     10.3 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed for the Company or any subsidiary or
affiliate of the Company. Any income or gain realized pursuant to Awards under
the Plan and any share appreciation rights constitutes a special incentive
payment to the Optionee, Participant or Holder and shall not be taken into
account, to the extent permissible under applicable law, as compensation for
purposes of any of the employee benefit plans of the Company or any subsidiary
or affiliate of the Company except as may be determined by the Committee or by
the Directors or directors of the applicable subsidiary or affiliate of the
Company.
     10.4 Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part, such unlawfulness,
invalidity or unenforceability shall not affect any other provision of the Plan
or part thereof, each of which remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan shall
be held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.
     10.5 Gender and Number. In order to shorten and to improve the
understandability of the Plan document by eliminating the repeated usage of such
phrases as “his or her” and any masculine terminology herein shall also include
the feminine, and the definition of any term herein in the singular shall also
include the plural except when otherwise indicated by the context.
     10.6 Governing Law. The Plan and all determinations made and actions taken
thereunder, shall be governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law which might otherwise apply.
     10.7 Termination of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of a majority of the shares entitled to vote
thereon, provided such approval is obtained within 12 months after the date of
adoption of the Plan by the Board. Awards may be granted under the Plan at any
time and from time to time on or prior to April 27, 2017, on which date the Plan
will expire except as to Awards and related share appreciation rights then
outstanding under the Plan. Such outstanding Awards and stock appreciation
rights shall remain in effect until they have been exercised or terminated, or
have expired.

16



--------------------------------------------------------------------------------



 



     10.8 Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

17